DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
According to the amendment filed on March 16, 2022, claims 2 was amended, claims 1 and 3 were cancelled, and new claims 5 and 6 were added. Claims 2 and 4-6 are currently pending in this application.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 2 and 4-6 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Lin et al. (Lin’ 008, US 2006/0274008).
Re claims 2 and 5: As shown in Figs. 4, 5a and 5b, Lin’ 008 discloses a liquid crystal display device comprising a pixel 100, the pixel 100 comprising:
a first transistor TFT-1 240, a second transistor TFT-2 245, a third transistor TFT-3 250, a first liquid crystal element (corresponding to TA portion), and a second liquid crystal element (corresponding to RA portion),
wherein the first liquid crystal element comprises a first pixel electrode 160,
wherein the second liquid crystal element comprises a second pixel electrode 170,
wherein one of a source and a drain 243 of the first transistor 240 is electrically connected to the first pixel electrode 160,

wherein the one of the source and the drain 248 of the second transistor 245 is electrically connected to one of a source and a drain 253 of the third transistor 250,
wherein the other of the source and the drain 241 of the first transistor 240 is electrically connected to a signal line 202,
wherein the other of the source and the drain 246 of the second transistor 245 is electrically connected to the signal line 202,
wherein a gate of the first transistor 240 is electrically connected to a scan line 212,
wherein a gate of the second transistor 245 is electrically connected to the scan line 212,
wherein a conductive layer functioning as the one of the source and the drain 248 of the second transistor 245 has a region 184 (connector) being in contact with the second pixel electrode 170 (paragraph 37 and Fig. 5b),
wherein the signal line 202 extends in a first direction (vertical direction in Figs. 5a and 5b),
wherein the scan line 212 extends in a second direction (horizontal direction in Figs. 5a and 5b) that intersects with the first direction,
wherein the scan line 212 comprises a first region overlapping with the first transistor 240 and a second region, and
wherein a length of the first region in the first direction is larger than a length of the second region in the first direction (Fig. 5a).
Re claims 4 and 6: The liquid crystal display device according to claim 2 and claim 5 respectively:
Lin’ 008 discloses that the first pixel electrode 160 is a transmission electrode, and the second electrode 170 is a reflection electrode which has no or minimum transmissivity.

Lin also discloses that the liquid crystal device is a transflective device (paragraph 2). Accordingly, it is clear that the liquid crystal display device is also a transmissive liquid-crystal display device using back-light module as light source.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2 and 4-6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tasaka et al. (Tasaka, US 2007/0064164) in view of Lin et al. (Lin’ 720, US 7,576,720).
Re claims 2 and 5: As shown in Figs. 1 and 2, Tasaka discloses a liquid crystal display device comprising a pixel, the pixel comprising:
a first transistor 21, a second transistor 22, a third transistor 23, a first liquid crystal element LC1, and a second liquid crystal element LC2,
wherein the first liquid crystal element LC1 comprises a first pixel electrode 16,
wherein the second liquid crystal element LC2 comprises a second pixel electrode 17,
wherein one of a source and a drain of the first transistor 21 is electrically connected to the first pixel electrode 16 (via contact hole 24, paragraph 51),
wherein one of a source and a drain of the second transistor 22 is electrically connected to the second pixel electrode 17 (via contact hole 26, paragraph 51),

wherein the other of the source and the drain of the first transistor is electrically connected to a signal line 14,
wherein the other of the source and the drain of the second transistor 22 is electrically connected to the signal line 14,
wherein a gate of the first transistor 21 is electrically connected to a scan line 12n,
wherein a gate of the second transistor 23 is electrically connected to the scan line 12n, and
wherein a conductive layer 22b functioning as the one of the source and the drain of the second transistor 22 has a region (contact hole 26) being in contact with the second pixel electrode 17 (paragraph 51),
wherein the signal line 14 extends in a first direction (vertical direction in Fig. 1),
wherein the scan line 12n extends in a second direction (horizontal direction in Fig. 1) that intersects with the first direction, and
wherein the scan line 12n comprises a first region overlapping with the first transistor 21 and a second region.
Tasaka does not disclose a length of the first region in the first direction is larger than a length of the second region in the first direction.
As shown in Fig. 8, Lin’ 720 discloses a liquid crystal display device comprising a first transistor TFT1 240, and a scan line 212 comprising a first region overlapping with the first transistor 240 and a second region, wherein a length of the first region in the first direction (vertical direction) is larger than a length of the second region in the first direction.

Thus, it would have been obvious to one having skill in the art at the time the invention was made to form a length of the first region in the first direction being larger than a length of the second region in the first direction in order to lower the resistance of the scan line and suppress the generation of parasitic capacitance between side surfaces of the scan line and the signal line.
Re claims 4 and 6: The liquid crystal display device according to claim 2 and claim 5 respectively,
wherein Tasaka discloses that each of the first pixel electrode 160 (transparent electrode) and the second pixel electrode (transparent electrode) has a light-transmitting property (paragraph 51), and
wherein the liquid crystal display device is a transmissive liquid-crystal display device (paragraph 97).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOI V DUONG whose telephone number is (571)272-2292. The examiner can normally be reached Monday – Friday from 9:00 AM – 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick, can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOI V DUONG/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        
March 18, 2022